DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6 and 8-16 are currently pending.

Information Disclosure Statement
The information disclosure statement filed October 8, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  There was no copy of CN107779052 (Foreign Patent Document 2) provided, only a machine translation. Thus, this document has been lined through. All other references on this IDS have been considered.

Drawings
The drawings are objected to because first, it is noted that all of the Drawings are referred to as Tables, rather than as Figures. This should be corrected in both the .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the Application contains drawings, but there is no Brief Description of the Drawings section of the Specification (See MPEP 608.01(f)).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, due to the presence of multiple “and/or” inclusions, it is unclear which of the multiple options is included together as choices for the first corrosion inhibitor. Clarification of what is intended to be the options is requested. Further, any remaining instances of the wording and/or should have a “/” between the word “and” and the word “or”.
Claims 2-6 and 8-16 all depend from claim 1 and thus, are also rendered indefinite. 
Claims 2-6 and 8-10 should begin with the wording “The composition…”, instead of the wording “A composition…” in order to ensure proper antecedent basis for the claim terminology.
Regarding claim 5, it is unclear if the listed corrosion inhibitors are intended to be additional first corrosion inhibitors that the composition comprises or are meant to be options for the first corrosion inhibitors set forth in claim 1. If it is the former, then the 
Regarding claim 10, it is unclear if the carrier medium must include all of the claimed resins and mixtures and combinations of the resins or if these are intended to be choices that individually can be selected. It is suggested to change the word “and” in two instances in the last line of the claim to “or” if the latter interpretation is intended. In order to further prosecution, the Examiner is using the latter interpretation. 
Regarding claim 11, the claim should state “the composition” in line 1 instead of “a composition” in order to ensure proper antecedent basis for the claim terminology. 
Regarding claim 12, the claim should state “the composition” in line 1 instead of “a composition” in order to ensure proper antecedent basis for the claim terminology.
It is suggested that claims 13 and 14 begin “The method of manufacture according to claim 12…” instead of “A method of manufacture of a composition according to claim 12…”, in order to ensure proper antecedent basis. 
Claims 15 and 16 should begin “The coating…” rather than “A coating…” in order to ensure proper antecedent basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6, 8-11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McMullin et al. (US 2016/0024310) which incorporates by reference the full content of Lester et al. (WO 2011/060050 A1) and in view of evidence provided by CN105925166A.
Regarding claims 1-3 and 9, McMullin (Paragraphs 51-53) teaches a corrosion resistance coating composition comprising a dispersion medium and a carbon-based additive. The carbon based additive (Paragraphs 111-113) can be graphites with a D50 from 0.01 to 100 microns and a nanoscale dimension of from 0.5 to 1000 nm. Based on the thickness values of the graphites and that the interlayer distance between graphite planes is 0.335 nm, the graphite flakes of McMullin would encompass flakes with the claimed number of layers of carbon atoms. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). McMullin also discloses graphenes (a graphitic material) with up to 100 layers (Paragraph 117). It is noted that graphite is a material that is made up of layers of graphene. 
The composition can further comprise nanoparticles as disclosed in Lester, the full content of which is incorporated by reference (Paragraphs 154-158). Lester (Page 5, lines 4-26) teaches that the nanoparticles can be HEUCOSIL CTF. As evidence by CN105925166A (Paragraph 25) this is a calcium ion exchange silica.  Given that the composition of McMullin can have the same first and second corrosion inhibitors as in 
Regarding claim 4, the continuous phase of the composition can completely cover all surfaces of the solid compounds in the composition (Paragraph 79) and can be formed of epoxy (Paragraph 94). The composition can further comprise additives of the same types as in the instant application (Paragraph 152). Given that the method of reducing the conductivity of the 2D material in the instant application to the claimed range (Specification Page 9) is encapsulating the same types of 2D particles in the same type of composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the epoxy resin or additives would change the conductivity of the particles of McMullin in the same manner as in the instant application and that the teachings of McMullin would encompass platelets with the claimed conductivity.
Regarding claim 5, the nanoparticles of Lester can include particles as claimed (Pages 4-6).
Regarding claim 6, the carbon-based additive can be present at from 0.001 to 5% by weight (Paragraph 53).
Regarding claim 8, additional materials such as the nanoparticles can be used at from 0.001 to 90% by weight (Paragraphs 152-153).
Regarding claim 10, the carrier medium can be chosen from many of the claimed alternatives (Paragraphs 88-94).
Regarding claims 11 and 15, the composition can form a coating with a thickness of from 0.4 to 1000 microns (Paragraph 77).
.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over McMullin et al. (US 2016/0024310) which incorporates by reference the full content of Lester et al. (WO 2011/060050 A1) as applied to claim 1 above, and further in view of Stoffer et al. (US 2004/0186201).
Regarding claims 12-14, as stated above, McMullin teaches a composition that meets the limitations of claim 1.
McMullin does not specifically disclose that the method of manufacture of the composition comprises a grind stage and a let down stage. 
Stoffer (Paragraph 9) teaches a corrosion-inhibiting coating composition. The composition can comprise a graphite pigment (Paragraph 66), extenders and co-inhibitors (Paragraphs 70 and 73) and binders such as epoxy binders (Paragraph 79). The composition can be formed as a mill base with the extenders and resin being ground (Paragraph 92) and then adding the balance of the formula ingredients in a letdown phase (Paragraph 94). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of forming the composition of Stoffer, as the method of forming the composition of McMullin in order to have a specific method for manufacturing the coating composition. The extenders can be the same . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. (US 2017/0349763) (Abstract) teaches multilayer anti-corrosion coatings comprising graphene nanosheets in a carrier resin. The nanosheets can have a nanoscale dimension and plane lateral sizes from 1 to 100 microns (Paragraph 22). The coatings can further comprise filler particles (Paragraph 27).
Gros et al. (US 7,736,538) (Abstract) teaches polymer non-corrosive coatings. The composition can comprise sliding particles with a D50 from 0.1 to 20 microns formed of materials such as platelets of graphite, or metal chalcogenides (Column 8, line 40 through Column 9, line 26). The composition can further comprise additional corrosion protection pigments (Column 10, lines 20-33).
Lettow et al. (US 2011/0088931) (Abstract) teaches multilayer compositions comprising graphene and a binder. The composition can further comprise silica (Paragraph 69). The conductivity of the composition can be adjusted (Paragraph 94).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




August 12, 2021